Exhibit 10.1

 

AMENDMENT AND WAIVER

TO

SECURITIES PURCHASE AGREEMENT

 

This Amendment and Waiver (this “Amendment”), dated as of January 16, 2013, is
made to the Securities Purchase Agreement, dated as of February 22, 2011, as
amended to date (the “Purchase Agreement”), between PLC Systems Inc., a Yukon
Territory corporation (the “Company”) and GCP IV LLC (the “Holder”).  The Holder
is the “Purchaser” under the Purchase Agreement.  Terms used as defined terms
herein and not otherwise defined shall have the meanings provided therefor in
the Purchase Agreement.

 

WHEREAS, Section 2.1(c) of the Purchase Agreement provides that, at the sole
discretion of the Holder, the Company shall sell, and the Holder shall purchase,
an aggregate of $1,000,000 of principal amount of Debentures at the Third
Closing;

 

WHEREAS, the Company and the Holder wish to amend and waive certain terms and
conditions of the Transaction Documents pursuant to the terms hereof, and
proceed with a partial Third Closing with gross proceeds of $250,000;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Holder agree as follows:

 

1.                                      Waivers.

 

(a)                                 Waiver of Notice Requirement for Third
Closing.  The Company hereby agrees to waive the 15 Trading Day notice
requirement set forth in Section 2.1(c) of the Purchase Agreement with respect
to the partial Third Closing hereunder.

 

(b)                                 Waiver of Third Closing Corporate
Milestones.  The Holder hereby acknowledges that the Company has not met the
Third Closing Corporate Milestones set forth in Section 2.3(b)(vi) of the
Purchase Agreement as of the date hereof.  As such, the Holder hereby expressly
waives the requirement that the Company has met the Third Closing Corporate
Milestones in order to consummate a partial Third Closing for a Subscription
Amount of $250,000.  Further, the parties hereby agree to waive the requirement
that the Third Closing Subscription Amount equal $1,000,000, and agree to
proceed with a partial Third Closing, and expressly reserve the right to proceed
with an additional Third Closing for up to $750,000, subject to the terms and
conditions of the Purchase Agreement.   The partial Third Closing hereunder
shall occur on the date of this Amendment.

 

(c)                                  Waivers of Defaults.  The Holder hereby
acknowledges that since the Second Closing the Company has failed to perform
certain obligations under the Transaction Documents, all as set forth on
Schedule 1(c) attached hereto.  As such, the Holder hereby expressly waives each
default or Event of Default under any Transaction Document resulting from one or
more of the failures set forth on Schedule 1(c).

 

1

--------------------------------------------------------------------------------


 

2.                                      Amendments to Purchase Agreement.

 

(a)                                 Disclosure Schedules.  The Company and the
Holder agree that changes after the Second Closing require the updating of the
following disclosure schedules to the Transaction Documents (the “Updated
Disclosure Schedules”):

 

·                  Schedule A to the Security Agreement.

 

As such, the Company and the Holder agree that the Updated Disclosure Schedules
are amended to read in their entirety as set forth in Schedule 2(a) attached
hereto.

 

(b)                                 Intellectual Property.  Since the date of
the Purchase Agreement, the Company has been issued an additional patent and
filed additional patents applications, as set forth on Schedule 2(a) (the “New
Patents”).  As such, Exhibit A to the Grant of Security Interest in Patents and
Trademarks, dated as of February 22, 2011 (the “Grant”) shall be amended to
include the New Patents.  Any and all references to Patents in the Grant shall
include the New Patents.  Furthermore, any additional patents or patent
applications applied for or acquired by the Company shall be automatically
included as part of Exhibit A to the Grant and no further action shall need to
be taken by either party.

 

(c)                                  Form of Debenture.  The Company and the
Purchaser agree that the initial conversion price set forth in Section 4(b) of
the Debentures issued in the Third Closing shall be $0.10.  As such, footnote
number 4 to the form of Debenture attached as Exhibit A to the Purchase
Agreement shall be amended to read as follows:

 

“For the Debentures issued in the First Closing, the Second Closing, and the
Third Closing, the Conversion Price is $0.10.”

 

3.                                      Representations and Warranties of the
Company.  The Company hereby makes the representations and warranties set forth
below to the Holder as of the date of this Amendment:

 

(a)                                 Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into this Amendment and
otherwise to carry out its obligations hereunder.  The execution and delivery of
this Amendment by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
of Directors or the Company’s stockholders in connection therewith.  This
Amendment has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Bring Down.  The Company expressly reaffirms
that each of the representations and warranties of the Company set forth in the
Purchase Agreement (as supplemented or qualified by the disclosures in any
disclosure schedule to Purchase Agreement, as updated through the date of this
Amendment), continues to be true, accurate and complete in all material respects
as of the date hereof, and except for any representation and warranty made as of
a certain date, in which case such representation and warranty shall be true,
accurate and complete as of such date, and the Company hereby remakes and
incorporates herein by reference each such representation and warranty (as
supplemented or qualified by the disclosures in any disclosure schedule to
Purchase Agreement, as updated through the date of this Amendment) as though
made on the date of this Amendment, except for any representation and warranty
made as of a certain date, in which case such representation and warranty is
remade as of such date.

 

4.                                      Representations and Warranties of the
Holder.  The Holder hereby makes the representations and warranties set forth
below to the Company as of the date of this Amendment:

 

(a)                                 Bring Down.  The Holder expressly reaffirms
that each of the representations and warranties of the Holder set forth in the
Purchase Agreement, continues to be true, accurate and complete in all material
respects as of the date hereof, and except for any representation and warranty
made as of a certain date, in which case such representation and warranty shall
be true, accurate and complete as of such date, and the Holder hereby remakes
and incorporates herein by reference each such representation and warranty as
though made on the date of this Amendment, except for any representation and
warranty made as of a certain date, in which case such representation and
warranty is remade as of such date.

 

(b)                                 Status as Purchaser.  The Holder was the
Purchaser at the First Closing and Second Closing and has not assigned,
transferred or encumbered any of its rights under the Purchase Agreement or any
of the Securities.

 

5.                                      Fees and Expenses.  At the partial Third
Closing, the Company agrees to reimburse Genesis Capital Advisors LLC $5,000 for
its legal fees and expenses in connection herewith.  Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Amendment.

 

6.                                      Public Disclosure.  On or before 9:30 am
(New York City time) on the first Trading Day immediately following the date
hereof, the Company shall file a Current Report on Form 8-K, reasonably
acceptable to the Holder disclosing the material terms of the transactions
contemplated hereby and attaching this Amendment as an exhibit thereto.

 

7.                                      Reference to the Purchase Agreement.  On
and after the date hereof, each reference to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import shall mean and be a reference to the
Purchase Agreement as amended hereby.  No reference to this Amendment need be
made in any instrument or document at any time referring to the Purchase
Agreement, a

 

3

--------------------------------------------------------------------------------


 

reference to the Purchase Agreement in any such instrument or document to be
deemed to be a reference to the Purchase Agreement as amended hereby.

 

8.                                      Effect on Transaction Documents.  Except
as expressly set forth above, all of the terms and conditions of the Purchase
Agreement and the Transaction Documents shall continue in full force and effect
after the execution of this Amendment and shall not be in any way changed,
modified or superseded by the terms set forth herein.  Notwithstanding the
foregoing, this Amendment shall be deemed for all purposes as an amendment to
the Purchase Agreement as required to serve the purposes hereof, and in the
event of any conflict between the terms and provisions of the Purchase
Agreement, on the one hand, and the terms and provisions of this Amendment, on
the other hand, the terms and provisions of this Amendment shall prevail.

 

9.                                      Amendments and Waivers. The provisions
of this Amendment can be amended or waived in the manner permitted under the
Purchase Agreement.

 

10.                               Execution. This Amendment may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

11.                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be determined pursuant to the Governing Law provision of the Purchase Agreement.

 

12.                               Entire Agreement.  This Amendment contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

PLC SYSTEMS INC.

 

 

 

 

 

 

By:

 

 

 

Name: Gregory W. Mann

 

 

Title: Chief Financial Officer

 

 

 

 

Agreed to and Accepted:

 

 

 

PLC MEDICAL SYSTEMS INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: Mark R. Tauscher

 

Title: President

 

 

 

PLC SYSTEMAS MEDICOS INTERNACIONAIS

 

(DEUTSCHLAND) GMBH

 

 

 

 

 

 

 

By:

 

 

 

Name: Vincent Puglisi

 

Title: Managing Director, International

 

 

[SIGNATURE PAGE OF HOLDER FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF HOLDERS TO PLCSF AMENDMENT]

 

Name of Holder:

 

 

 

 

 

Signature of Authorized Signatory of Holder:

 

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

Partial Third Closing Subscription Amount: $250,000

Partial Third Closing Warrants:

 

6

--------------------------------------------------------------------------------


 

Schedule 1(c)

Existing Defaults

 

7

--------------------------------------------------------------------------------


 

Schedule 2(a)

New Patents

 

8

--------------------------------------------------------------------------------


 

Schedule 2(c)

Updated Disclosure Schedules

 

[see attached]

 

9

--------------------------------------------------------------------------------